IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


MUSTAFA ALI,                               : No. 117 EM 2017
                                           :
                   Petitioner              :
                                           :
                                           :
             v.                            :
                                           :
                                           :
COURT OF COMMON PLEAS OF                   :
PHILADELPHIA COUNTY,                       :
                                           :
                   Respondent              :


                                      ORDER



PER CURIAM

      AND NOW, this 4th day of December, 2017, the Application for Leave to File

Original Process is GRANTED, and the Petition for Review in the Nature of a Complaint

in Mandamus is DENIED.